-Judgment of Monroe County Court reversed on the law and the facts and judgment of the City Court of Rochester affirmed with costs in this court and in the County Court. Memorandum: Our examination of the record leads us to conclude that the proximate cause of plaintiff’s property damage was his own negligence, which, in turn, was the sole producing cause of the personal injuries and property damage sustained by the defendant. This conclusion leads to an affirmance of the judgment of the City Court of Rochester. All concur. (The judgment is for plaintiff, reversing a judgment of the City Court of Rochester, in an automobile negligence action.) Present —- Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.